FILED
                            NOT FOR PUBLICATION                                  APR 21 2011

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                           U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                         No. 10-30173

              Plaintiff - Appellee,               D.C. No. 2:09-cr-06051-WFN-1

  v.
                                                  MEMORANDUM *
ANTONIO GOMEZ,

              Defendant - Appellant.



                  Appeal from the United States District Court
                     for the Eastern District of Washington
              Wm. Fremming Nielsen, Senior District Judge, Presiding

                        Argued and Submitted April 15, 2011
                                Seattle, Washington

Before: KLEINFELD, TASHIMA, and SILVERMAN, Circuit Judges.




       Based on the affidavit in support of the application for the search warrant,

under the totality of the circumstances, there was a “fair probability that

contraband or evidence of a crime” would have been found at the North Hugo



        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
Avenue property. Thus, the magistrate had a substantial basis to determine that

probable cause existed. See generally United States v. Crews, 502 F.3d 1130, 1135

(9th Cir. 2007); Illinois v. Gates, 462 U.S. 213, 238 (1983).




      Because the search warrant authorized officers to search for “any and all

paperwork, documents, vehicle registrations, driver’s licenses, or identification

cards with the names Sergio Betel Gomez, Antonio Gomez or any combination

thereof” on them, the search of the rag was within the scope of the warrant. Cf.

United States v. Gomez-Soto, 723 F.2d 649, 654 (9th Cir. 1984) (“It is axiomatic

that if a warrant sufficiently describes the premises to be searched, this will justify

a search of the personal effects therein belonging to the person occupying the

premises if those objects might contain the items described in the warrant.”

(emphasis added)). A driver’s license with a false name, or several, might well be

concealed in a rag.




      Also, the officer was performing “an otherwise lawful search” for the items

specified in the warrant, and would immediately recognize the item in the rag by

feel as evidence of a crime. Thus, under the “plain touch” exception to the




                                           2
exclusionary rule, the district court did not err in refusing to suppress the firearm.

See Minnesota v. Dickerson, 508 U.S. 366 (1993).




      AFFIRMED.




                                           3